Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14, 16-19, 21-22, 25, 28, 30 and 32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach nor render obvious the claimed combinations of claims 1, 19 and 21.  Specifically with regards to claim 1 the prior art does not disclose a grip part that is made of a plurality of protrusions that are arranged circumferentially and radially within the bearing (a series of protrusions that are spaced in the circumferential direction and the radial direction).  With regards to claims 19 and 20 the prior art of record does not disclose an annular feature relative to the grip part, either a annular protrusion or placing the grip part between two annular recesses, making the protrusion [grip part] an annular shape (ring shape) in Sakairi, previously applied, would destroy the teaching of the reference since using an annular protrusion would require an annular recess on the center plate which would not prevent rotation of the parts relative to each other.  There is also no reason to place the protrusion between annular recesses absent hindsight reasoning.  The prior art of record does not disclose a surface that includes to recesses that are annular with a protruding feature forming the grip part therebetween.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656